NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                             JUL 27 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 10-10367

               Plaintiff - Appellee,             D.C. No. 4:09-cr-2584-RCC-JCG-
                                                 1
  v.

GASPER TORRES HERNANDEZ,                         MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                        Argued and Submitted July 19, 2011
                             San Francisco, California

Before:        TASHIMA and RAWLINSON, Circuit Judges, and RAKOFF, Senior
               District Judge.**




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The Honorable Jed S. Rakoff, Senior United States District Judge for
the Southern District of New York, sitting by designation.
      On October 29, 2009, defendant Gasper Torres-Hernandez was arrested in

Arizona and charged with one count of illegal re-entry, in violation of 8 U.S.C. §

1326(a). Torres-Hernandez pled guilty without the benefit of a plea agreement in

the District Court for the District of Arizona (Collins, J.), which thereafter

sentenced him to a 30-month term of incarceration. We affirm.

      Viewing the record as a whole, it is clear that the district court did consider,

under 18 U.S.C. § 3553(a), Torres-Hernandez’s motive for returning to the United

States. Moreover, the district court adequately explained that this consideration

was the reason for its downward departure from the Guidelines range of 51 to 63

months. See United States v. Autery, 555 F.3d 864, 869-870 (9th Cir. 2009).

Finally, the Court concludes that, in light of the totality of circumstances and the

factors set forth in 18 U.S.C. § 3553(a), the district court’s sentence was

substantively reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.

2008) (en banc).


      The Court has considered all of Torres-Hernandez’s other arguments and

found them to be without merit.


      AFFIRMED.




                                           2